Citation Nr: 0204597	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  98-20 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
chip fracture of the fourth lumbar vertebra, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1974.

The current appeal arose from an October 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona. The RO granted an increased 
evaluation of 30 percent for a chip fracture of the fourth 
lumbar vertebral body, effective April 4, 1997, date of 
receipt of the reopened claim,

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  Residuals of a chip fracture, with deformity of the 
fourth lumbar vertebra are manifested by no more than 
moderate limitation of motion of the lumbar spine. 

2.  A separate 10 percent evaluation has been assigned for 
demonstrable fracture deformity of the fourth lumbar 
vertebra. 


CONCLUSION OF LAW

The criteria for disability rating in excess of 30 percent 
for residuals of a chip fracture of the fourth lumbar 
vertebra have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001);  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.40, 4.45 and 4.71a, Diagnostic Codes 5285, 5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal treatment for 
low back pain in February 1973 associated with pulling 
supportive equipment.  He stated that he felt something snap 
and experienced immediate low back pain.  

He improved with muscle relaxants, bed rest and analgesics.  
There had been recurrence of intermittent low back pain since 
April 1973.  X-rays in April 1973 noted "something wrong" 
was noted in the vertebra.  Final diagnosis was low back 
pain, chronic, probably secondary to old trauma, resulting in 
tip fracture of the anterior superior aspect of the fourth 
lumbar vertebra.

In December 1990 the RO granted service connection for a chip 
fracture of the fourth lumbar vertebra evaluated as 10 
percent disabling under Diagnostic Code 5285 effective from 
January 16, 1990.  

A February 1991 VA orthopedic examination report suggests 
that the veteran's claims file was not available for the 
examiner's review.  It was noted as medical history that 
while the veteran was working on  an airplane in service, he 
strained his back.  Two months later an x-ray showed a 
compression fracture of L4.

It was noted that over the years the veteran had increasing 
pain and stiffness of the low back.  On occasion he had 
difficulty with heavy lifting and frequent stooping.  He 
reported taking up to eight aspirin a day and on occasion 
visited an orthopedist for his back problem.  One orthopedist 
suggested that he might have discogenic disease.  Impression 
was status post fracture of L4.

A February 1991 VA x-ray study revealed moderate 
dextroscoliosis with the apex at the level of L3 and L4 
associated with straightening of normal lordotic curve; 
marked narrowing of L2-L3 disc space associated with 
significant degree of degenerative changes along with 
sclerosis of the subchondral bone and linear fracture 
involving the superior end plate of L2.  An associated vacuum 
phenomenon was noted at that level due to degenerative disc 
disease.  There was appreciable narrowing of L3-L4 disc space 
with moderate degenerative changes as well a linear fracture 
involving the inferior end plate of L3.  Also noted was 
significant deformity of the anterior-superior aspect of the 
body of L4 with some productive changes keeping with the 
clinical diagnosis of old fracture. 

In May 1991 the RO granted an increased evaluation of 20 
percent for the chip fracture of the fourth lumbar vertebra.  
The RO noted that the 20 percent rating contemplated the 
addition of 10 percent for evidence of fracture deformity 
under Diagnostic Code 5285, and a 10 percent evaluation based 
on slight limitation of motion with tenderness of the lumbar 
spine under Diagnostic Code 5292.

On April 4, 1997 the veteran filed a reopened claim for an 
increased rating for his service-connected low back 
disability.  

VA outpatient treatment records show some treatment for low 
back pain in 1996 and 1997.  In March 1997 the veteran 
reported having incurred a compression fracture due to a back 
injury in service.  Also, he reported injuring his low back 
again between 1988 and 1989 at his place of employment.  He 
injured his back in a lifting injury at the post office.  X-
rays of the lumbosacral spine revealed severe degenerative 
disc disease to include the fourth lumbar vertebra.  Also 
noted was Scheuermann's disease of the anterosuperior end 
plate of L4 which was noted to have been present on a 
previous examination in February 1991.

A July 1997 VA orthopedic examination report suggests that 
the veteran's claims file was not available to the examiner.  
It was noted that the veteran was employed with the post 
office in a clerical position.  He had previously lost his 
job at the post office due to difficulty handling his work 
which involved maintaining the processing equipment.  He 
reported as medical history injuring his low back in service 
while pushing a power unit as part of his job as an aircraft 
mechanic.  He noted experiencing severe lumbar pain with a 
"pop".  He noted being treated three times and given pain 
medication until his return to the United States.  X-rays 
revealed a "chip fracture and a disc".  He noted that his 
last year in the service he was placed on limited duty and 
given physical therapy and medication.  

The veteran noted that his condition seemed to stabilize.  He 
worked in the Post Office in a position described as 
maintaining mail processing equipment.  The job involved 
occasional heavy pushing, a lot of awkward positions, 
crawling into equipment on his hands and knees and working on 
the steel superstructure.  

He noted that he became unable to do his work because of the 
aggravation of his back pain and pure limitation by the back 
pain.  He described the pain as localized in the back with 
radicular symptoms.  He noted that exerting himself produced 
flare-ups of pain with greater limitation of activity.  He 
noted that at the baseline he had pain almost daily.  

On objective examination the veteran's gait and posture were 
described as normal.  There was no scoliosis.  There was 
normal lumbar lordosis.  The musculature of the back was 
normal.  Range of motion revealed normal flexion of 90 
degrees with finger tips reaching to within six inches from 
the floor, backward extension of 20 degrees, rotation to the 
right and left of 45 degrees, and right and left lateral 
flexion of 20 degrees (the examiner noted that such finding 
revealed minus 15 degrees of normal).  Deep tendon reflexes 
in the lower extremities were normal.  There was no muscle 
atrophy in the lower extremities.  

The examiner noted that with reference to objective evidence 
of pain on motion, this was difficult to say but the veteran 
certainly appeared to be in pain especially on right and left 
lateral flexion and to some extent with forward flexion 
despite the fact the forward flexion was normal.  

Impression was degenerative joint disease of the lumbar spine 
with disc disease and radiculopathy by history, with slow 
progression to more constant pain over the last several 
years.  

The examiner noted that there had been some relief in the 
fact that the veteran no longer had to perform the job of 
maintenance of the Post Office equipment.  He no longer had 
radicular symptoms or nerve root compromise symptoms.  In 
reference to the question of pain, fatigability and weakness, 
the examiner noted that they were present with flare-ups 
mainly induced by inappropriate activity.   





The RO granted an increased evaluation of 30 percent for the 
chip fracture of the fourth lumbar vertebra effective April 
4, 1997, date of receipt of the reopened claim.  The RO noted 
that the 30 percent rating contemplated the addition of 10 
percent for demonstrable vertebral fracture deformity and a 
20 percent evaluation contemplated moderate limitation of 
motion of the lumbar spine under Diagnostic Code 5292.  

An October 1998 VA orthopedic examination report shows that 
the claims file was made available and reviewed by the 
examiner.  The veteran noted the onset of back pain in 1973 
when he was working on aircraft.  He was pushing a 2 and 1/2 
ton power unit.  He stated that his back popped and he had 
severe low back pain.  This resolved completely in 1975, and 
he had no further pain at that time.  He stated that he only 
had recurrence of back pain after a postal accident in 1988 
or 1989.  He noted having some right thigh pain with both the 
1973 incident which completely resolved, and the postal 
accident in the late 1980's.  

It was noted that the veteran currently had low back symptoms 
several times per month causing him to miss work.  He wore a 
lumbar belt at work.  Coughing and sneezing occasionally 
caused him sharp pain in the low back.  

On objective examination of the thoracolumbar spine it was 
noted that the veteran's gait was normal.  He was able to 
walk on his heel and toes.  There was some tenderness noted 
in the left posterior-superior iliac spine region, and 
moderate tenderness in the left paralumbar musculature.  
Otherwise, no tenderness was noted about the low back or hip 
girdle regions, right or left, nor any muscle spasm in any of 
those areas.  There was some complaint in the midline 
percussion.  Deep tendon reflexes were active and symmetric 
bilaterally.  Muscle strength testing was normal in both 
lower extremities.  

Straight leg raising was negative bilaterally.  Sensory 
examination to pinwheel was normal in both lower extremities.  
Measured range of motion of the thoracolumbar spine in 
degrees was flexion to 80 degrees, extension to 25 degrees, 
side bending right to 20 degrees, and side bending left to 15 
degrees with some complaint at the terminal degrees of 
motion.  

The impression was that the veteran never had a chip fracture 
of the fourth lumbar vertebra.  It was noted that he had a 
developmental condition, namely Scheuermann's epiphysitis, 
with an appearance that could be mistaken by those not 
familiar with the condition as a chip fracture.  The examiner 
noted that what the veteran had in 1973 was an acute low back 
sprain, muscle and ligament, superimposed on his preexisting 
Scheuermann's epiphysitis which occurred in his preteen and 
teenage years.  The examiner opined that the current 
condition was not due to the in service injury, but rather to 
the postal accident he described in 1988 or 1989, before 
which he was totally asymptomatic between 1975 and 1988 when 
he had the post office accident.

The examiner opined that while degenerative changes of the 
lumbar spine plus Scheuermann's epiphysitis, old, were noted 
on x-ray in 1996, the degenerative disc disease was due to 
either age related changes and or his post office injury, or 
a combination of both as opposed to being due to anything 
service-connected.  

The examiner noted that with respect to the various factors 
as they related to the present time due to the post office 
injuries, functional impairment is rated as between mild and 
moderate, and that such could not be quantified in terms of 
degree of additional functional loss, however, due to the 
subjective nature of the factors.   


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 20 percent evaluation is warranted for moderate limitation 
of motion of the lumbar spine, or a maximum 40 schedular 
evaluation when limitation of motion is severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.

A 100 percent evaluation may be assigned for residuals of a 
vertebral fracture with cord involvement, bedridden, or 
requiring long term leg braces.  Special monthly compensation 
is to be considered with lesser involvements at which time a 
rating is to be assigned for limited motion, nerve paralysis.  
A 60 percent evaluation may be assigned without cord 
involvement, abnormal mobility requiring neck brace (jury 
mast).  In other cases a rating is assigned in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  
38 C.F.R. § 4.71a; Diagnostic Code 5285.  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome. A 20 percent evaluation is 
warranted when moderate with recurring attacks.  A 40 percent 
evaluation is assigned when there are severe symptoms with 
recurring attacks and intermittent relief.  Id.

In a precedent opinion, dated December 12, 1997, the VA 
General Counsel held in pertinent part that intervertebral 
disc syndrome (IDS), involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic and lumbar vertebrae.  Therefore, pursuant 
to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 
and 4.45 must be considered when a disability is evaluated 
under this Diagnostic Code. VAOPGCPREC 36-97. The Board is 
bound by this interpretation. See 38 U.S.C.A. § 7104(c).

Alternatively, evaluations are assignable for lumbosacral 
strain.  A 20 percent evaluation may be assigned when there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A maximum 40 
percent schedular rating is assignable when severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional impairment of a joint due to pain, 
weakness, excess fatigability, incoordination, restriction of 
movement, or instability, may result in disability even 
though the diagnostic code under which the veteran is rated 
does not specifically contemplate all of these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 417 (1995).

The Board notes in accordance with the provisions of 38 
C.F.R. § 4.14 the evaluation of the same disability under 
various diagnoses is to be avoided. Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily systems for their evaluation.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation in the evaluation of the same 
manifestation under different diagnoses are to be avoided.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

A preliminary review of the record shows that VA has 
considered whether any additional notification or development 
action is required under the VCAA of 2000 and made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 


The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  

Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information 
and medical evidence necessary to substantiate the claim.  He 
was provided with the laws and regulations pertaining to the 
issue on appeal.  

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  These records 
include the veteran's service medical records as well as post 
service VA outpatient clinical records and reports of VA 
orthopedic examinations dated in July 1997 and October 1998.  
The evidence of record provides an adequate basis for 
addressing the merits of the veteran's claim.

Neither the veteran nor his representative have identified 
any pertinent outstanding records which RO has not attempted 
to obtain. 

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.



Analysis

A comprehensive review of the record shows that the 30 
percent rating in effect for the veteran's service-connected 
low back disability contemplates a 20 percent evaluation 
based on manifestations of limitation of motion of the lumbar 
spine under Diagnostic Code 5292 with the addition of a 
maximum 10 percent for demonstrable vertebral fracture 
deformity under Diagnostic Code 5285.  Importantly, the Board 
points out that since service connection for a chip fracture 
of the fourth vertebra has been in effect for more than 10 
years, the grant of service connection is protected by law.  
See 38 U.S.C.A. § 1159 (West 1991); 38 C.F.R. § 3.957 (2001).

Significantly, the Board recognizes that the competent 
medical evidence of record demonstrates that the veteran's 
current low back symptoms are due to a coexisting nonservice 
connected severe degenerative disc disease process that is 
etiologically related to either an intercurrent postservice 
employment injury or age related or both, as expressed by 
competent medical opinion on file.  

Following a review of the veteran's claims file and 
comprehensive examination findings, a VA orthopedic examiner 
recently opined that the veteran's service-connected low back 
disability which arose from the injury in active service had 
been asymptomatic or resolved since approximately 1975.  

The orthopedic specialist stated that the new onset of low 
back symptomatology beginning in 1988, many years following 
separation from active service, was in fact, the result of a 
separate coexisting degenerative disc disease process 
involving the low back which related to a postservice 
employment injury or to the aging process or both as opposed 
to anything service-connected.  

The Board notes that both the use of manifestations not 
resulting from service connected disease or injury in 
establishing the service-connected evaluation in the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
The Board points out that the record lacks competent medical 
evidence demonstrating low back manifestations solely due to 
service-connected residuals of chip fracture of the fourth 
lumbar vertebra meeting more nearly approximating the 
criteria for the next higher rating under the pertinent 
Diagnostic Codes cited above. 

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  However, the competent 
medical evidence demonstrates that the veteran's current low 
back manifestations including pain are related to an 
intercurrent coexisting nonservice connected low back 
disability.  

The competent medical demonstrates that the veteran's 
service-connected residuals of a fracture of the fourth 
lumbar vertebra have been resolved and asymptomatic since 
1975.  Accordingly, these regulations do not provide a basis 
upon which to grant increased evaluation for service-
connected residuals of a chip fracture of the fourth lumbar 
vertebra.  In the absence of clinical objective evidence of 
low back manifestations solely attributed to service-
connected residuals of a fracture of the fourth lumbar 
vertebra, there is no basis for an increased evaluation. 

Importantly the veteran maintains that he currently has 
increased low back symptoms due to service-connected 
residuals of a chip fracture with deformity of the fourth 
lumbar vertebra.  The Court has held that while a lay person 
is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, a lay 
person such as the appellant is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  


The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  

In the veteran's case at hand, the RO provided the criteria 
for assignment of an extraschedular rating, but did not 
actually discuss the criteria in light of the veteran's claim 
for an increased evaluation.

The Board finds that a higher rating for the veteran's 
service-connected residuals of a chip fracture of the fourth 
lumbar vertebra on an extraschedular basis pursuant to 38 
C.F.R. § 3.321(b)(1) is not appropriate.

It is clear that the disability at issue has not rendered the 
veteran's clinical picture unusual or exceptional in nature, 
markedly interfered with employment, or required frequent 
inpatient care as to render impractical the application of 
regular schedular standards, thereby precluding a grant of 
entitlement to an increased evaluation on an extraschedular 
basis.  Rather, it is apparent that the veteran's current low 
back symptoms and manifestations are solely the result of a 
coexisting low back degenerative disk disease process for 
which service-connection is not in effect.  

Overall, the preponderance of the evidence is negative and 
against the veteran's claim of entitlement to an increased 
evaluation for service-connected residuals of a chip fracture 
with deformity of the fourth lumbar vertebra.



ORDER

Entitlement to an evaluation in excess of 30 percent for a 
chip fracture of the fourth lumbar vertebra is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

